NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANK ROSENBLUM,                                No.    19-16259

                Plaintiff-Appellant,            D.C. No. 3:18-cv-06725-WHO

 v.
                                                MEMORANDUM*
U.S. BANK, N.A., as Trustee, Successor in
Interest to Wachovia Bank, N.A., for MALT
2004-1; JPMORGAN CHASE BANK, N.A.,
as successor-in-interest to Washington
Mutual Bank,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Northern District of California
                 William Horsley Orrick, District Judge, Presiding

                          Submitted September 14, 2020**
                             San Francisco, California

Before: BADE and BUMATAY, Circuit Judges, and MÁRQUEZ,*** District
Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Rosemary Márquez, United States District Judge for
the District of Arizona, sitting by designation.
        Appellant Frank Rosenblum appeals from the dismissal of his Complaint for

failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). We

have jurisdiction under 28 U.S.C. § 1291. We review de novo an order dismissing

a complaint under Rule 12(b)(6), Manzarek v. St. Paul Fire & Marine Ins., 519
F.3d 1025, 1030 (9th Cir. 2008), and we affirm.1

        Appellant argues that the district court improperly applied claim preclusion

to dismiss his quiet title claim regarding real property located in Woodside,

California. Federal law and California state law apply the same three elements to

determine whether claim preclusion applies: “(1) an identity of claims, (2) a final

judgment on the merits, and (3) privity between parties.” Tahoe- Sierra Pres.

Council, Inc. v. Tahoe Reg’l Plan. Agency, 322 F.3d 1064, 1077 (9th Cir. 2003)

(citation omitted); see also Boeken v. Philip Morris USA, Inc., 230 P.3d 342, 348

(Cal. 2010). Appellant disputes only the second element, the existence of a prior

final judgment on the merits.

        The extensive record before the court—which includes multiple California

state and bankruptcy court proceedings dating back to 2003, including an April 1,

2016 decision by the California Court of Appeal conclusively determining that

Appellee U.S. Bank’s deed of trust encumbered fifty percent of the real property at

issue—demonstrates that claim preclusion bars Appellant’s quiet title claim under


1
    Appellees’ Motion for Judicial Notice (Dkt. 22) is GRANTED.

                                           2
both federal and California state law.

      AFFIRMED.




                                         3